Order entered April 16, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00444-CV

                         IN RE MICHAEL LODISPOTO, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-03660-2012

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

habeas corpus and motion for emergency stay. We ORDER that relator bear the costs of this

original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE